Exhibit 10.1

 

SEPARATION AGREEMENT, INCLUDING

RELEASE AND WAIVER OF CLAIMS

 

1.             Parties.  The parties to this Separation Agreement, Including
Release and Waiver of Claims (“Separation Agreement”) are as follows:

 

a.             Lucid, Inc., a corporation organized under the laws of the state
of New York, with its principal office located at 2320 Brighton Henrietta T/L
Road, Rochester, New York 14623, its affiliated entities and subsidiaries, and
their directors, owners, investors, officers, employees, agents,
representatives, attorneys, successors, and assigns (“Lucid” or the “Company”);

 

b.             Marcy Davis-McHugh, an individual currently residing at 302
Willowbend Road, Rochester, New York 14618, her legal representatives, heirs,
executors, administrators, successors, and assigns (“Employee” or
“Ms. Davis-McHugh”).

 

2.             Recitals.  This Separation Agreement is entered into with
reference to the following:

 

(a)           Ms. Davis-McHugh and Lucid entered into a written employment
agreement on December 1, 2010, governing the terms and conditions of the
employment relationship between the Parties (the “Employment Agreement”);

 

(b)           Pursuant to Section 11(c) of the parties’ Employment Agreement,
Ms. Davis-McHugh would be entitled to an immediate cash payment in the amount of
$250,000 upon the termination of her employment;

 

(c)           Ms. Davis-McHugh was laid off from Lucid for economic reasons in
connection with a company-wide reduction in force, with her last day of active
employment being January 10, 2012; and

 

(d)           For sound business reasons and in the best interests of both
Parties, it has been agreed that this Separation Agreement will: (i) terminate,
rescind, and supersede the provisions of the Parties’ Employment Agreement
(except as set forth in paragraph 10 below), including the provisions dealing
with required payments upon termination referenced in paragraph 2(b) above; and
(ii) fully and finally settle any and all differences or claims, whether known
or unknown, that Ms. Davis-McHugh has had or now has against Lucid as a result
of her employment relationship and Employment Agreement with Lucid and/or the
termination of that Employment Agreement and employment relationship.

 

--------------------------------------------------------------------------------


 

3.             Payments and Consideration to the Employee.

 

(a)           In exchange for the mutual agreements and covenants contained
herein, Lucid agrees that, commencing on the first regular payroll date after
the effective date of this Separation Agreement, it will pay to Ms. Davis-McHugh
the total gross sum of $250,000, to be paid out as follows: (i) $50,000 upon the
effective date of this Separation Agreement, less all ordinary and lawful
deductions and taxes; (ii) $200,000 payable in seventy-eight (78) bi-weekly
installments, to be paid on the Company’s regular payroll schedule, less all
ordinary and lawful deductions and taxes.  The bi-weekly payments will begin on
the first payroll date in February of 2012.

 

(b)           In further consideration of the mutual covenants and promises
herein, the Parties agree that on the first regular payroll date after the
effective date of this Separation Agreement, Lucid will issue to
Ms. Davis-McHugh a single additional payment in the gross sum amount of $3,000,
less all ordinary and lawful deductions and taxes.

 

(c)           In the event that Lucid closes a transaction in which it sells
equity interests in the company and receives gross proceeds of at least
$7,500,000 at any time during the thirty-six (36) month payment period
referenced in paragraph 3(a), any and all remaining payments will be accelerated
and paid in a lump sum, less all ordinary and lawful deductions and taxes.

 

(d)           The Parties agree that the total value of the consideration
provided to Ms. Davis-McHugh in paragraphs 3(a) and 3(b) is greater than the
value of any consideration to which she would have been entitled to receive
under the termination provisions of the parties’ Employment Agreement.

 

4.             Unemployment Claim.  The Parties agree that in the event that
Ms. Davis-McHugh makes a claim for unemployment insurance benefits, Lucid shall
not oppose or contest such claim.

 

5.             Tax Treatment.  The amounts described in paragraph 3(a) of this
Agreement are considered wages to Ms. Davis-McHugh from which Lucid shall make
all required, lawful deductions in a manner consistent with its current payroll
practice with respect to Ms. Davis-McHugh.

 

6.             No Further Payments.  The Parties agree that the consideration in
paragraphs 3(a) and 3(b) is being provided in exchange for Ms. Davis-McHugh’s
choosing to accept the terms of this Separation Agreement and, as a result of
this Separation Agreement, Ms. Davis-McHugh is not entitled to receive any
payments, wages, benefits, or any other type of consideration from Lucid,
including any consideration that she might have been entitled to receive under
the December 1, 2010 Employment Agreement, other than the consideration that is
expressly set forth paragraphs 3(a) and 3(b).

 

7.             Release and Waiver of All Claims. Except as set forth herein,
Ms. Davis-McHugh knowingly and voluntarily releases and forever discharges Lucid
from any and all claims, causes of action, allegations, demands, actions, debts,
covenants, contracts, liabilities, or damages from her employment with Lucid
and/or from her termination of employment with Lucid, whether known or unknown,
which she has or may have against Lucid at any time prior to

 

2

--------------------------------------------------------------------------------


 

the date of the execution of this Separation Agreement, including but not
limited to claims pursuant to:

 

·                                                        the Americans with
Disabilities Act (“ADA”), which prohibits discrimination on the basis of
disability;

·                                                        the Age Discrimination
in Employment Act (“ADEA”), which prohibits age discrimination in employment;

·                                                        Title VII of the Civil
Rights Act of 1964, as amended, which prohibits retaliation and discrimination
in employment based on race, color, national origin, religion or sex;

·                                                        the Older Worker’s
Benefit Protection Act (“OWBPA”);

·                                                        the Family and Medical
Leave Act (“FMLA”);

·                                                        the Employee Retirement
Income Security Act of 1974 (“ERISA”), as amended;

·                                                        the Equal Pay Act;

·                                                        the New York State
Human Rights Law (“NYSHRL”)

·                                                        the New York Executive
Law;

·                                                        the New York Labor Law;

·                                                        any other federal,
state or local law or regulation prohibiting employment discrimination;

·                                                        claims for wrongful
discharge, whether based on claimed violations of statute or based on claims in
contract, tort, common law, or equity;

·                                                        claims for failure to
pay wages due or other moneys owed, whether based on contract, statute, common
law, or equity (including claims for unpaid vacation pay);

·                                                        claims for breach of
contract including any and all claims for breach of the Employment Agreement;

·                                                        claims of fraud,
misrepresentation, defamation, commercial or trade defamation, libel, slander,
invasion of privacy, interference with prospective economic advantage; or
disparagement of any kind or nature arising from Ms. Davis-McHugh’s employment
with Lucid and/or termination of that employment;

·                                                        claims of negligence;

·                                                        claims of intentional
or negligent infliction of emotional distress; and

claimed violations of any other federal, state, civil rights law, or any other
alleged violation of any local, state or federal law, regulation or ordinance,
and/or public policy, contract, or tort, or common law having any bearing
whatsoever on the terms and conditions and/or cessation of employment with
Lucid, including but not limited to, any allegations for costs, fees or other
expenses, including attorneys’ fees, incurred in these matters which she ever
had, now has, or may have as of the date of this release.

 

Ms. Davis-McHugh understands that this Separation Agreement shall not affect her
right to sue solely to challenge the validity of the ADEA waiver, as provided by
applicable law.  Ms. Davis-McHugh also understands that she does not waive any
rights or claims that may arise after

 

3

--------------------------------------------------------------------------------


 

the date this Separation Agreement is executed.  Finally, both parties agree
that this release is intended to be as complete and inclusive as may be
permitted by law.

 

8.             No Claims or Lawsuits.

 

(a)           Ms. Davis-McHugh affirms and represents that she has not caused or
permitted to be filed, nor will she cause or permit to be filed on her behalf,
any administrative or judicial complaints, charges, lawsuits, claims, demands or
actions of any kind based on her employment relationship with Lucid or the
termination of that relationship, including but not limited to the claims
referenced in paragraph 7 of this Separation Agreement (but excluding lawsuits
filed solely for the purpose of challenging the validity of the ADEA waiver). 
Further, to the extent any such action has been or is brought, Ms. Davis-McHugh
expressly waives any claim to any form of monetary or other damages or any other
form of recovery or relief in connection with any such action, or in connection
with any action brought by a third party, and she agrees that she will execute
such papers or documents as Lucid determines may be necessary to have said
complaint, charge, lawsuit, claim, demand or action dismissed with prejudice. 
The Parties agree that this paragraph does not include any Unemployment
Compensation claim that may be filed by Employee nor does it alter or change the
agreement set forth in paragraph 4.

 

(b)           Ms. Davis-McHugh understands, however, that nothing in this
Separation Agreement shall be construed to prohibit or prevent her from
participating in any investigation or proceedings and/or from communicating with
any state or federal agency, including the Equal Employment Opportunity
Commission, to the extent, but only to the extent, that such right is protected
under the law.  Notwithstanding the foregoing, Ms. Davis-McHugh acknowledges
that she shall not be entitled to any legal or equitable relief therefrom.

 

9.             Prior Agreements.  The Parties agree that this Separation
Agreement shall override and supersede all prior agreements between the Parties,
including the December 1, 2010 Employment Agreement referenced in paragraph
2(a), except that the Parties specifically agree that the terms and conditions
set forth in Section 8 and Section 9 of the Employment Agreement concerning
non-disclosure of confidential information and covenants against competition and
solicitation shall remain in full force and effect until they expire by their
own terms.  Further, the Parties agree that the actions and remedies provided
for in Section 15(b) of the Employment Agreement, which entitle Lucid to seek
and obtain injunctive relief to restrain or prohibit a breach or threatened
breach of Section 8 or Section 9 of the Employment Agreement, will continue to
be available to Lucid.  The Parties specifically agree that in exchange for the
consideration to be paid under this Agreement, Lucid shall have no obligation to
make any further payment or provide any additional benefits pursuant to the
Employment Agreement, including but not limited to, those payments and benefits
set forth in Section 5, Section 6, Section 7, Section 10, Section 11, and
Section 12, which terms are replaced and superseded by this Separation
Agreement.

 

10.           Confidentiality.  Ms. Davis-McHugh agrees not to disclose any
information regarding the existence or substance of this Separation Agreement,
including the consideration provide to her, except as required by law.  The
parties agree that provision does not prohibit Ms. Davis-McHugh from disclosing
the existence and substance of this Separation Agreement to: (i)

 

4

--------------------------------------------------------------------------------


 

her spouse; (ii) an attorney or accountant with whom she chooses to consult
regarding her consideration of this Separation Agreement; or (iii) any
government agency, such as the Equal Employment Opportunity Commission and the
New York State Division of Human Rights, that may need such information or
disclosure in order to conduct a lawful investigation or to enforce the civil
rights laws of the United States and/or the State of New York.  Ms. Davis-McHugh
also agrees that no disclosure shall be made to any such persons referred to in
10(i) or 10(ii) above, unless they have first agreed to abide by this
confidentiality provision.  Any violation of this confidentiality provision
shall be considered a breach of this Separation Agreement by Ms. Davis-McHugh
and will entitle Lucid to invoke the remedies contained in paragraph 9, above.

 

11.           Admissions as to Liability.  Ms. Davis-McHugh and Lucid agree that
this Separation Agreement does not constitute any admission as to the existence
or non-existence of liability or damages or any other issue relating to or
arising from Ms. Davis-McHugh’s employment relationship with Lucid or the
termination of that employment relationship.

 

12.           Jurisdiction.  Ms. Davis-McHugh and Lucid agree that this
Separation Agreement and any claims arising thereunder or related thereto shall
be governed by and interpreted in accordance with the laws of New York and that
the United States District Court for the Western District of New York or a New
York state court of general jurisdiction (except to the extent preempted by
federal law) shall have jurisdiction over any claims arising from this
Agreement.

 

13.           Successors and Assigns.  This Agreement shall inure to the benefit
of and shall be binding upon the successors and assigns of the Parties hereto
and each of them, including the corporate party’s affiliated corporations,
parent corporations, subsidiaries (whether or not wholly-owned), divisions,
officers, directors, agents, representatives, employees and any all other
related individuals and entities, if any, individually as well as in any other
capacity.

 

14.           Severability.  In the event that any provision of this Agreement
should be held to be void, voidable, unlawful or, for any reason, unenforceable,
the remaining portions hereto shall remain in full force and effect, except that
in the event the Release and Waiver of Claims in paragraph 7 and/or the Claims
and Filing clause in paragraph 8 is determined by a court of competent
jurisdiction to be unenforceable for any reason, then Lucid shall have the
option to rescind this entire Agreement.

 

15.           Legal Advice.  By signing below, Ms. Davis-McHugh acknowledges
that she has been advised of her right to consult an attorney of her choice and
that Lucid has strongly advised her to consult an attorney of her choice before
entering into this Separation Agreement.

 

16.           Consideration and Revocation Periods.  Ms. Davis-McHugh
understands that she has forty-five (45) days to consider this Separation
Agreement.  She may use as much of this period as she chooses.  If she elects to
accept the terms of this Separation Agreement, including the release and waiver
included in paragraph 7, she will sign and date the Separation Agreement in the
presence of a notary public in the space provided below.  Once Ms. Davis-McHugh
signs this Separation Agreement, it will become effective, enforceable, and
irrevocable

 

5

--------------------------------------------------------------------------------


 

upon the expiration of seven (7) days following the date of her signature.  If
Ms. Davis-McHugh decides to revoke this Separation Agreement, she will deliver a
written notice of revocation to Karen Long at her Lucid office within seven
(7) days after she signs the Separation Agreement.

 

17.           Modifications.  No modification, amendment or waiver of any of the
provisions contained in this Agreement, or any future representation, promise or
condition in connection with the subject matter of this Agreement, shall be
binding upon any party hereto unless made in writing and signed by such party or
by a duly authorized officer or agent of such party.

 

By signing below, Ms. Davis-McHugh acknowledges that:

 

·                  I have carefully read and understand the terms and conditions
of this Separation Agreement, including the waiver and release in paragraph 7,
and I voluntarily choose to accept the terms of this Settlement Agreement in
connection with my separation from employment.

·                  I have been advised to seek the advice of legal counsel
before agreeing to the terms of this Separation Agreement.

·                  I will have 7 days after the date I sign this agreement to
revoke the Separation Agreement.  If Lucid does not receive written notice of my
intent to revoke the Agreement by the 7th day, the Separation Agreement becomes
effective, enforceable, and irrevocable.

·                  I have received the “Summary of Information for Reduction in
Force” which is attached to this Agreement after the signature page.

·                  I received two copies of this document on or before
January 20, 2012.  My 45 days to consider whether to sign and return it to
Lucid, thereby agreeing to its terms, will expire on March 5, 2012.

 

[Remainder of Page Intentionally Left Blank]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have approved and executed this
Separation Agreement, Including Release and Waiver of Claims on the dates
specified below.

 

 

/s/ MARCY DAVIS-MCHUGH

 

January 30, 2012

MARCY DAVIS-MCHUGH

Date

 

 

 

 

STATE OF NEW YORK

)

COUNTY OF MONROE

) ss:

 

On the 30 day of January, 2012, before me, the undersigned, personally appeared
Marcy Davis-McHugh, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that she executed the same in her
capacity, and that by her signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.

 

 

[SEAL]

/s/ VERNER C. KREUTER, IV

 

NOTARY PUBLIC

 

 

LUCID, INC.

 

 

 

 

 

By:

/s/ L. MICHAEL HONE

 

January 31, 2012

 

L. MICHAEL HONE, CEO

Date

 

 

 

 

STATE OF NEW YORK

)

COUNTY OF MONROE

) ss:

 

On the 31st day of January, 2012, before me, the undersigned, personally
appeared L. Michael Hone, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his
capacity as the Chief Executive Officer of Lucid, and that by his signature on
the instrument, the individual, or the person upon behalf of which the
individual acted, executed the instrument.

 

 

[SEAL]

/s/ ALAN TAYLOR

 

NOTARY PUBLIC

 

7

--------------------------------------------------------------------------------